Defendants appeal from a judgment of the Supreme Court against them and in plaintiff’s favor, rendered upon a jury verdict after trial in Albany County, and from an order of the court denying their motions to set aside the verdict and for a new trial. The city further appeals from the denial of its motion for judgment over against the eodefendants. The facts in this case are markedly like those presented in the case of Gordon v. City of Albany (278 App. Div. 233), recently decided by this court, and the questions presented upon this appeal were discussed and find determination in the opinion written in that case. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ. [198 Mise. 904.]